Case 1:19-cv-00715-LO-IDD Document 158-1 Filed 12/18/19 Page 1 of 3 PageID# 1237




                           Exhibit A
     Case 1:19-cv-00715-LO-IDD Document 158-1 Filed 12/18/19 Page 2 of 3 PageID# 1238




From:                             Sibel Toy <sibelnyc@gmail.com>
Sent:                             Wednesday, November 20, 2019 1:08 PM
To:                               Nicholas J. Nowak
Cc:                               Monica Riva Talley
Subject:                          Re: Civil Action No 1:19 -cv-001126 Juul Labs v.Sibel Toy



Yes we can settle for $1.00
In fact I already talked to an attorney and this suit might be open for a counter suit for abuse of process under
Texas law by seizing our PayPal funds. Juul misrepresented to the court the facts to get our PayPal account
frozen.
The money you hold has nothing to do with our hobby eBay sales and you gave us a damage.


On Wed, Nov 20, 2019 at 10:18 AM Nicholas J. Nowak <NNOWAK@sternekessler.com> wrote:

 Ms. Toy,



 Our client will not dismiss the lawsuits against both you and your husband unless we can agree to a settlement and
 monetary damages. Please call me if you feel it would be helpful. Otherwise, we look forward to resolving this in
 court.



 Best,
 Nick



 From: Sibel Toy [mailto:sibelnyc@gmail.com]
 Sent: Wednesday, November 20, 2019 11:13 AM
 To: Nicholas J. Nowak
 Cc: Monica Riva Talley
 Subject: Re: Civil Action No 1:19 -cv-001126 Juul Labs v.Sibel Toy




 We are aware of everything. As I mentioned before dismiss the law suit against me and my husband, Ali Toy
 please.



 Thanks,

 Sibel Toy
                                                            1
   Case 1:19-cv-00715-LO-IDD Document 158-1 Filed 12/18/19 Page 3 of 3 PageID# 1239



On Wed, Nov 20, 2019 at 9:03 AM Nicholas J. Nowak <NNOWAK@sternekessler.com> wrote:

Ms. Toy,



Thank you for the discovery requests. They were received.



I need to let you know, however, that discovery in these cases cannot proceed until we have an initial scheduling
conference with the judge. The date of that scheduling conference has yet to be determined but will be set by the
judge. Since both you and your husband are separately named defendants and proceeding pro se, you will need to
appear at that scheduling conference at the courthouse in Alexandria, Virginia. Prior to that scheduling conference,
the parties (i.e., you, your husband and Juul) are also required by the rules to prepare a joint discovery plan and
submit it to the Court. In preparing that discovery plan, you, your husband and I (representing Juul) will need to at
least have one or more conference calls to discuss discovery and other issues.



As I’ve previously said, I would suggest that you and I have a call to discuss this matter and see if we can resolve it
amicably before proceeding further.



Best,

Nick



From: Sibel Toy [mailto:sibelnyc@gmail.com]
Sent: Tuesday, November 19, 2019 7:15 PM
To: Monica Riva Talley
Cc: Nicholas J. Nowak
Subject: Civil Action No 1:19 -cv-001126 Juul Labs v.Sibel Toy




Please see attached.



Thanks and Best Regards,

Sibel Toy
                                                            2
